Citation Nr: 0123969	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  97-32 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied TDIU.  The veteran appealed this 
determination to the Board which, in a decision of March 
2000, upheld that RO's decision to deny TDIU.  Thereafter, 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which by 
order dated December 2000, granted a Joint Motion for Remand, 
vacated the Board's decision and remanded the claim for 
readjudication. 


FINDINGS OF FACT

1. The veteran has the following service-connected disability 
ratings: failed back syndrome, status post laminectomy and 
failed fusion, lumbar, with history of partial sacralization 
and mechanical instability of the lumbar spine, rated at 40 
percent disabling; and coronary artery disease, status post 
angioplasty times two, rated at 30 percent disabling. His 
combined service-connected disability rating is 60 percent.

2.  There is plausible evidence that the veteran is unable to 
secure and follow a gainful occupation, and thus the 
veteran's claim for TDIU is eligible for extra-schedular 
consideration.


CONCLUSIONS OF LAW

1.  The schedular criteria for consideration of a total 
disability rating based on individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a) 
(2000).

2.  The criteria for submission of the veteran's claim for 
consideration on an extra-schedular basis under 38 C.F.R. 
§ 4.16(b) are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection was granted for mechanical low back pain 
and hypertension in November 1981.  The decision to grant 
service connection was based primarily on the veteran's 
service medical records and a September 1981 VA examination.  
The RO pointed out that the veteran had been intermittently 
treated for low back pain in service, and that he had been 
found unfit for full duty and discharged.  The 1981 VA 
examination resulted in a diagnosis of recurrent mechanical 
low back pain by history, symptomatic, chronic.  X-rays taken 
pursuant to this examination were interpreted as "normal."  
Regarding the veteran's hypertension, the RO noted that the 
veteran had been diagnosed with high blood pressure during 
service,  and that the 1981 VA examination resulted in a 
diagnosis of mild essential hypertension, early onset, 
familial type.  In light of its findings, the RO assigned a 
10 percent disability rating for the veteran's back 
disability and a 10 percent disability rating for his 
hypertension.

The Board notes that the September 1981 VA examination report 
also contained the veteran's occupational history.  He 
reported that from October 1980 to April 1981, Great Western 
Trucking had employed him as a mechanic.  From April 1981 to 
June 1981, he was employed by Haskins Trucking as a mechanic, 
and from June 1981 to September 1981 he was again employed by 
Great Western Trucking as a mechanic.

Records from the VA Medical Center (VAMC) in Houston show 
that the veteran was hospitalized and underwent a right L4-5 
laminotomy and foraminotomy in October 1985.  The discharge 
diagnosis was right L-5 radiculopathy, secondary to 
spondylitic compression by hypertrophied facets.

In July 1986, the veteran underwent a laminectomy, 
diskectomy, and release of scar tissue at L4-5, right, at the 
Memorial Medical Center of East Texas.  The diagnosis upon 
discharge was recurrent herniated disk at L4-5, right, post 
laminectomy scarring at L4-5, right.

A dismissal summary from the Memorial Medical Center shows 
that in May 1987, the veteran underwent bilateral posterior 
and posterolateral iliac bone graft fusion of the lumbar 
spine, from S4 to the sacrum.  The discharge diagnosis was 
mechanically unstable lower lumbar spine, with degenerative 
disk disease and post laminectomy.

A private medical statement from R.G.C., M.D., dated June 
1993, shows that Dr. C.  had been treating the veteran since 
1985.  Dr. C. indicated that the veteran had initially 
sustained a back injury resulting in a ruptured disc at L4-5.  
He revealed that the veteran had a very poor recovery and 
later underwent a release of scar tissue at L4-5 in 1986.  
According to Dr. C., the veteran underwent a bilateral 
posterolateral iliac bone graft fusion, L4 to the sacrum in 
1987.  He noted that since the last surgery, the veteran had 
experienced recurrent back problems requiring much time off 
from work and redistribution of his work schedules.  Dr. C. 
stated that despite numerous physical therapy treatments, the 
veteran had continued to have a great deal of difficulty.  He 
indicated that the veteran was presently working with a 
reduced workload, and he had to lie down for two hours after 
he got home every day.  He reported the veteran's diagnosis 
as continued radiculopathy from scarring of the nerve root 
from herniated disc at L4-5.

In August 1993, records from Dr. C. for the dates February 
1985 to July 1993 were received.  Those records show 
intermittent treatment for the veteran's service- connected 
back disability.  Specifically, they show that in September 
1991, the veteran reported that he was working four hours a 
day at the Post Office, and that he was still having a lot of 
pain.  In May 1992, he indicated that he was doing well and 
was working eight hours a day.  In November 1992, he 
indicated that he was having problems working full-time, and 
that he needed to have restrictions for the eight hours of 
lighter work.  In December 1992, the veteran was treated 
after complaining of back pain.  At that time, he stated that 
two to three days prior, he had fallen over a mailbag and re-
injured his back.  He noted that since that incident, he had 
not returned to work even though he wanted to go back.  In 
April 1991 a Magnetic Resonance Imaging (MRI) of the 
veteran's lumbar spine was performed. The MRI was interpreted 
as showing the following: (1) postsurgical changes at the L4-
L5 level, on the right, with postsurgical fibrosis along the 
lateral aspect of the vertebral canal at and just inferior to 
the L4-L5 disk, (2) degenerative disk disease throughout the 
lumbar spine, and (3) no evidence suggesting a herniated 
nucleus pulposus or spinal stenosis.

In August 1995, the veteran was hospitalized at Woodland 
Heights Medical Center after complaining of chest pain.  
During his hospitalization, he underwent the following 
operations/procedures: (1) percutaneous transluminal coronary 
angioplasty of the distal right coronary artery, and (2) 
intra-coronary nitroglycerin. The discharge diagnoses were: 
(1) unstable angina, (2) hypertension, (3) 
hypercholesterolemia, and (4) severe distal right coronary 
artery disease.

A December 1995 private medical report from the Heart 
Institute of East Texas shows that at that time, the veteran 
underwent a thallium cardiac stress test.  The diagnosis was 
atherosclerotic heart disease, angina pectoris, status-post 
percutaneous transluminal coronary angioplasty.

A March 1996 report from the Regional Physical Therapy Center 
shows that the veteran underwent a physical therapy 
evaluation and gave a history of his back disability and 
related surgeries. He indicated that he had pain in his 
lumbar spine, right side, with a right lower extremity leg 
paresthesia. Physical examination showed that straight leg 
raising was to 16 degrees on the left and to 22 degrees on 
the right. Total flexion was to 18 degrees, and total 
extension was to nine degrees. Lateral flexion to the left 
was to 22 degrees, and lateral flexion to the right was to 16 
degrees.  Upon testing segmental innervated muscle groups, no 
specific muscular weakness was demonstrated. In regards to 
palpation, there was a point of pain on the right side at the 
L-4 transverse processes and the iliac crest.  The veteran 
reported that he had a lumbar brace, but that it did not 
work.  The examiner recommended that the veteran undergo 
physical therapy.

In June 1996, the veteran was hospitalized at Woodland 
Heights Medical Center after complaining of chest pain.  
During his hospitalization, he underwent a cardiac 
catheterization, which included a left heart catheterization, 
selective coronary angiogram, and a left ventriculogram.  
Upon discharge, he was diagnosed with the following: (1) 
recurrent chest pain, (2) known atherosclerotic heart disease 
status post recent percutaneous transluminal coronary 
angioplasty of hypertension, and (3) hypercholesterolemia.

In December 1996, the RO received outpatient treatment 
records covering the period from July 1985 to November 1996 
from the Houston VAMC.  They show intermittent treatment for 
the veteran's service-connected back disability.  
Specifically they reflect that in May 1986, the veteran was 
treated following a recent laminectomy.  He stated that he 
had experienced a recurrence of his back pain over the past 
month and a half.  He noted that he was employed as a mail 
handler where, according to a duty status report which he 
provided, he was required to do a considerable amount of 
lifting, which had exacerbated his low back pain.  He 
reported that his back pain ran down his right leg into his 
foot, and that the pain was made worse with lifting, bending, 
and coughing, and made better with rest. Following the 
physical examination, the examining physician stated that he 
had recommended on the veteran's duty status report that the 
veteran desist from all lifting over 20 pounds and all 
bending.

In February 1997, the veteran submitted to a thallium cardiac 
stress test at the Heart Institute of East Texas.  Diagnosis 
was atherosclerotic heart disease, angina pectoris, 
hypertension, and hypercholesterolemia.

The veteran also underwent a VA examination in February 1997.  
He reported that he had a tenth grade education and that he 
had received a general equivalency diploma (GED).  He 
indicated that he had worked as a laborer and construction 
worker for two years, and that he had also worked for 
Champion International Paper Mill for three years.  He stated 
that since 1985, he had been working for the postal service. 
However, he reported that he had been receiving Workman's 
Compensation since February 1995 after he had re-injured his 
back on the job.  Following the physical examination, he was 
diagnosed with the following: (1) hypertension, (2) coronary 
artery disease, status post angioplasty, (3) chronic low back 
pain, status post several surgeries, and (4) obesity.

In February 1997, the veteran also submitted to a VA 
orthopedic examination. At that time, he was diagnosed with 
mechanical low back pain, with mechanical insufficiency due 
to iatrogenic removal of the L4 inferior facet on the right 
side. The examiner noted that there had been a failed 
attempted fusion which had resulted in chronic low back pain.

In a March 1997 rating action, the RO recharacterized the 
veteran's service-connected hypertension as coronary artery 
disease, status post angioplasty times two, and increased the 
veteran's disability rating for the service-connected heart 
condition from 10 percent to 30 percent disabling.

A July 1997 VA counseling report, the veteran was counseled 
in regards to his application for Chapter 31 benefits.  The 
veteran stated that he had his GED.  He reported that after 
his military service, he worked for Temple Association from 
1980 to 1982, for Champion International from 1982 to 1985, 
and for the U.S. Postal Service from 1985 to 1997.  He noted 
that he was forced to retire from the Postal Service due to 
his disability.  With regard to additional training, the 
veteran reported that he had some training in Small Boats and 
that he had received 400 hours of training at the Police 
Academy.  According to the veteran, he had never completed 
any of his training.

A VA examination for coronary artery disease was performed on 
the veteran in November 1997.  At that time, he stated that 
he had last worked in 1995 as a mail sorter at the post 
office. He noted that he was currently on disability 
retirement from the post office.  Following the physical 
examination, he was diagnosed with the following: (1) 
coronary artery disease, status post angioplasty, currently 
stable, had not taken any nitroglycerin in over a year; heart 
catheterization in 1996, according to the veteran, it showed 
normal coronary arteries without blockage, and (2) chronic 
low back pain, status post back surgery, times three, with 
recurrent sciatic on the right, disabling, requiring him to 
be medically retired from the post office.  It was the 
examining physician's opinion that the veteran was not able 
to work at the present time because of his back.  According 
to the examiner, the veteran was not active enough to have 
any real assessment of his coronary status.

The veteran also submitted to an orthopedic examination in 
November 1997.  Following the physical examination, he was 
diagnosed with the following: (1) low back pain with history 
of service-connected injury to the lumbar spine, with 
subsequent laminectomy and good relief of his initial 
symptoms, and (2) mechanical low back pain, failed back 
syndrome, mechanical insufficiency of the lumbar spine.  An 
x-ray of his lumbosacral spine was interpreted as showing 
narrowing disc space at L5-S1, with posterior osteophyte and 
minimal end plate/s sclerosis consistent with degenerative 
disc disease.

Further VA examinations were performed in March 1998.  The 
veteran reported that his back disability was the main reason 
for his disability and unemployability.  Diagnoses were 
hypertension and coronary artery disease, status post 
angioplasty.  He was also diagnosed with chronic low back 
pain.  On orthopedic examination, the veteran stated that he 
continued to have pain in his lower back, with nothing going 
to his lower extremities.  He indicated that he had episodes 
when his back went "in...and...out" and he had to call for 
medical assistance.  He reported that after several days of 
treatment, his back would improve.  He noted that at present, 
he had back pain because he had driven himself to the 
examination and that driving for a long period of time 
aggravated his back disability.  Physical examination showed 
mild tenderness over the paraspinous muscles and lower lumbar 
area.  Flexion was to 40 degrees, extension was to 10 
degrees, and side to side bending was to 10 degrees each way.  
Motor function was 5/5 and deep tendon reflexes were 
uniformly symmetrical.  Sensory examination was grossly 
intact.  The diagnosis was of mild degenerative changes, with 
old chronic muscle strain in the lumbar spine that appeared 
to be moderately symptomatic at present and depended upon his 
activity level.

This case was remanded by the Board in December 1998.  At 
that time, the Board noted that service connection was in 
effect for mechanical low back pain, for which a 10 percent 
evaluation had been assigned.  It stated that following VA 
orthopedic examinations in February and November 1997, the 
examiner (who conducted both examinations), concluded that 
the veteran's service-connected disability was limited to the 
L4-5 herniated disc and subsequent diskectomy with good 
clinical result.  The Board noted that the remainder of the 
veteran's low back problems were due to subsequent operation 
involving removal of his left-sided inferior facet and the 
failed fusion with resultant mechanical instability and pain.  
In light of those observations, the Board concluded that the 
issue of service connection for the veteran's underlying back 
disability was a potential theory of entitlement and was 
reasonably raised by the record.  It noted that while the VA 
physician appeared to address part of that claim, he 
attributed the veteran's back difficulties to the surgeries 
in 1986 and 1987, and did not indicate whether such surgeries 
were due to the service-connected back disability.  The Board 
noted that the RO had not formally adjudicated the issue of 
entitlement to service connection for a back disability other 
than mechanical low back pain.  Finding that the matter was 
reasonably raised by the record and was intertwined with the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability, the 
Board remanded this case for additional development.

In May 1999, the veteran submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the VA.  
He veteran noted that he had received treatment at the 
Memorial Medical Center of East Texas in 1986 and 1987. In 
May 1999, the RO sent a letter to the Memorial Medical Center 
and requested any available medical treatment records 
concerning the veteran.  In a correspondence from the 
Memorial Medical Center to the RO, dated June 1999, the 
Center noted that it was unable to locate the veteran's 
records.

In June 1999, the RO received private medical records from 
Dr. C., from March 1987 to March 1989 and from September 1995 
to June 1999.  They show intermittent treatment for the 
veteran's back disability.  They show that the veteran was 
hospitalized for one day in February 1996 after complaining 
of recurrent back pain.  At that time, he stated that the day 
before, he had stayed on the floor all night because he could 
not get up and was having severe back spasms.  He indicated 
that he was given multiple oral medications, but that he 
still was not able to ambulate and was subsequently brought 
to the emergency room.  During his hospitalization, he was 
placed on bedrest and was given anti-inflammatory 
medications, heat to his back, physical therapy to his back, 
and pain medications.  Discharge diagnosis was severe low 
back pain, recurrent, post laminectomy.

In October 1999, the veteran contacted the RO to report that 
he had been treated at the Houston VAMC on October 1, 1999.  
He requested that the RO obtain treatment records in support 
of his claim.  However, the Board notes that in November 
1999, the Houston VAMC indicated that treatment records for 
October 1, 1999 did not exist.

The veteran was afforded a VA examination in October 1999.  
He reported the history of his back disability and related 
surgeries.  He presented with statements of intermittent, 
worsening, right-sided low back pain, and endorsed baseline 
back and right leg symptoms.  He indicated that his back and 
leg symptoms increased with prolonged sitting, bending, or 
any lifting.  He reported that he took Motrin on an as needed 
basis for pain relief.  He indicated that he had retired from 
the Postal Service in 1997.  Physical examination showed that 
the veteran got up from a chair slowly, and that he moved 
independently.  His pelvis was level and he utilized no gait 
A.I.D.S.  Neurological evaluation revealed physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities, and internal and external rotation of the hips 
were within normal limits.  Straight leg raising on the right 
elicited back and hamstring pain.  Range of motion of the 
lumbar spine was negligible.  X-rays of the lumbar spine 
revealed moderate to marked degenerative changes at L5- S1.  
No obvious fusions and laminectomy defects at that level were 
noted.  Other minor changes of degenerative disc 
abnormalities were noted throughout the lumbar spine.  The 
diagnoses included the following: (1) failed back syndrome, 
status post laminectomy and failed fusion, lumbar spine, and 
(2) history of partial sacralization and mechanical 
instability of the lumbar spine.  The examiner noted that in 
his opinion, the veteran's current back disability was 
related to the surgery performed in 1985 to 1986.  He noted 
that the surgery was made necessary by the condition noted in 
the service, which was of chronic low back pain with a 
partial sacralization of S1-S2.  His opinion was that the 
condition noted in the service was not the result of an 
injury during service, but instead was a congenital condition 
which might have been aggravated by service-related 
activities.  He stated that the veteran was unlikely to 
return to gainful employment beyond the activity level of 
sedentary to light as defined in the dictionary of 
occupational titles.

In a December 1999 rating action, the RO recharacterized the 
veteran's service-connected mechanical low back pain as 
failed back syndrome, status post laminectomy and failed 
fusion, lumbar with history of partial sacralization and 
mechanical instability of the lumbar spine.  It determined 
that a disability rating of 40 percent was warranted.

In March 2000, the Board again addressed the veteran's claim 
of TDIU.  It found that TDIU was not warranted, as the 
veteran's disability ratings did not meet the criteria set 
out by law.  It also determined that consideration on an 
extra-schedular basis was not indicated by the record.  Thus, 
TDIU was denied.

As noted above, the veteran pursued his claim to the Court, 
and by an order of December 2000, the Court vacated the 
Board's decision and remanded the case for readjudication.

II. Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the his claim, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-12 
(1991).  To implement the provisions of the Act, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to the claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also include new notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103, 5103A 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R.            § 3.159).

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a total 
disability rating based on individual unemployability.  The 
RO has obtained both VA and private medical records 
pertaining to the veteran's claim.  Evidence regarding VA 
vocational rehabilitation has also been procured.  In 
addition, the veteran has been afforded numerous VA 
examinations during the pendency of his claim.  He has not 
identified and the Board is not aware of any additional, 
available evidence or information which could be obtained in 
support of his claim.  Therefore, there is no additional 
action to be undertaken to comply with the new law, and there 
is no prejudice to the veteran as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider it in light of the new law.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran. 38 C.F.R. 
§§ 3.341(a), 4.19 (2000).  The regulations further provide 
that if there is only such disability, it must be rated at 60 
percent or more; and if there are two or more disabilities, 
at least one disability must be rated at 40 percent or more, 
and sufficient additional disability must bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2000).

The record reflects that the veteran has two service- 
connected disabilities, one rated at 40 percent and the other 
rated at 30 percent, with a combined rating of 60 percent 
disabling. As the veteran has neither sufficient additional 
service-connected disability to bring the combined rating to 
70 percent, nor a single disability rated at 60 percent, the 
criteria for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are not met in this case.  Thus, the veteran's 
claim is not eligible for consideration under § 4.16(a).

The Board notes that it is VA's policy that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), as in this case, an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, a part from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected disabilities.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans. See 38 C.F.R. §§ 4.1, 4.15 (2000).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.

In a recent decision, the Court held that where there is 
plausible evidence that a claimant is unable to secure and 
follow a substantially gainful occupation and where the Board 
has not relied on any affirmative evidence to the contrary, 
the Court will reverse the Board's determination, as a matter 
of law, that the veteran's case is ineligible for 
consideration under § 4.16(b) by the Director of Compensation 
and Pension.  Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  
Upon further review of the evidence of record, it is the 
Board's opinion that the veteran's claim should be submitted 
to the Director of Compensation and Pension for a 
determination of whether an extra-schedular rating is 
warranted.  The veteran has indicated that he achieved a 7th 
grade education and received his GED in 1975.  His military 
work experience included work as a Boatswains mate and in 
security.  Upon separation from the military, he worked for 
Temple Associates as a laborer, for Champion International, 
and for the U.S. Postal Service as a mail handler.  The 
record reveals numerous hospitalizations since the veteran's 
service separation, and the veteran has indicated that he was 
forced to work part time for the Postal Service because of 
pain caused by his back disability.  While the most recent VA 
examination indicates that the veteran should be able to work 
in a job that involves sedentary to light activity, the 
veteran contends that such work would require prolonged 
sitting which would be difficult or impossible for him.  It 
is the Board's determination that plausible evidence that the 
veteran is unable to secure and follow a substantially 
gainful occupation exists, and as such the veteran's case is 
eligible for consideration under § 4.16(b).  Therefore, 
submission of the veteran's claim for consideration on an 
extra-schedular basis is in order.


ORDER

The schedular criteria for a TDIU rating having not been met, 
the veteran's claim is not eligible for consideration under 
38 C.F.R. § 4.16(a).

The Board having identified plausible evidence in the record 
that the veteran is unable to secure and follow a gainful 
occupation, the veteran's claim for TDIU is eligible for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).



REMAND

As discussed above, the Board has determined that the 
veteran's case should be submitted for consideration on an 
extra-schedular basis under 38 C.F.R. § 4.16(b).  However, 
the Board notes that it is precluded from assigning an extra-
schedular TDIU rating in the first instance.  See Bowling, 
supra.  In Bowling, the Court indicated that to order the 
Board to make such an assignment is contraindicated by prior 
precedent, in that "[t]he regulatory provision interpreted 
in Floyd is less directory than the one contained in 
§ 4.16(b)."  See Id.; see also Floyd v. Brown, 9 Vet.App. 
88, 94-97 (1996) (holding that the Board is not authorized to 
assign an extra-schedular rating in the first instance under 
38 C.F.R. § 3.321(b)).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
VA and non-VA medical care providers who 
might possess additional supportive 
evidence of his claim, to include any 
health care professionals who performed 
examinations for insurance or employment 
purposes.  Specifically, the RO should 
obtain from the veteran information 
concerning his disability retirement from 
the U.S. Postal Service.  After securing 
any necessary release(s) from the 
veteran, the RO should attempt to obtain 
copies of all identified records not 
currently associated with the claims 
folder.

2.  The RO should obtain from the veteran 
a full educational, vocational and 
occupational history, to include periods 
of unemployment or less than full time 
employment.  

3.  The RO should obtain the veteran's 
vocational rehabilitation file in its 
entirety and associate it with the claims 
folder.

4.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA and its 
implementing regulations.

6.  When the above development has been 
completed, the RO should submit the 
veteran's claim for TDIU to the Director 
of Compensation and Pension for extra-
schedular consideration under 38 C.F.R. § 
4.16(b).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 



